Name: Council Regulation (EEC) No 1302/79 of 25 June 1979 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 79 Official Journal of the European Communities No L 162/27 COUNCIL REGULATION (EEC) No 1302/79 of 25 June 1979 amending Regulation (EEC) No 352/79 authorizing the coupage of German red wines with imported red wines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), and in particular Article 43 (4) thereof, Having regard to the proposal from, the Commission , Whereas Article 43 (4) of Regulation (EEC) No 337/79 prohibits the coupage of an imported wine with a Community wine, except by way of derogation to decided by the Council ; Whereas Regulation (EEC) No 352/79 (2) authorizes the coupage of red German wines with imported wines under restrictive conditions and until 30 June 1979 only ; whereas consideration should be given to the possibility of reorganizing these arrangements under the 1979 to 1985 action programme, on which the Council will decide by 31 October 1979, with a view to gradually achieving a balanced wine market (3 ) ; whereas the arrangements for authorizing the coupage of German red wines with imported red wines should therefore be extended until that date, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 352/79 '30 June 1979 ' shall be replaced by '31 October 1979'. Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (2 ) OJ No L 54, 5 . 3 . 1979, p . 93 . (3 ) OJ No C 209, 2 . 9 . 1978 , p . 3 and OJ No C 232, 30 . 9 . 1978 , p . 4 .